Citation Nr: 0106960	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO found that 
the appellant was not entitled to VA benefits because he did 
not have qualifying service as a veteran.



FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no recognized service in the Army of the United States or 
as a member of the Philippine Commonwealth Army in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met; the appellant is not eligible 
for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant challenges the July 1999 RO determination that 
he does not have qualifying military service.  He contends 
that, as certified by the Philippine Veterans Affairs Office 
and the Armed Forces of the Philippines, he does have the 
requisite service for entitlement to VA benefits.  

Relevant Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Factual Background

A Certificate of Discharge from the Commonwealth of the 
Philippines, Philippine Army, shows that the appellant served 
with "86 Geur. Regt." and that his date of discharge was 
July 31, 1945.

A March 1992 Certification from the Republic of the 
Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, includes the 
following remarks:  

No record of discharge.  His name is carried as Pvt 
in the Approved Revised Reconstructed Grla Roster 
of Combat Co, 86th Inf Regt, Cebu AC with a date of 
recognition on 12 Feb 44 and with a revised date of 
recognition on 3 Sep 42 (Grla Roster of 1948).

A September 1998 VA Form 21-3101, Request for Information, 
reflects that the United States Army Reserve Personnel Center 
(ARPERCEN) determined that the evidence submitted was 
insufficient to warrant a change in the prior certification, 
dated on October 28, 1996.  Additionally, the September 1998 
certification notes that the "prior certification was to 
individual."  In this regard, the Board notes that although 
the RO has attempted to obtain the October 28, 1996, 
certification, it is not contained in the claims file and, 
thus, is not available for review.  A subsequent 
certification, received by the RO in February 1999, notes 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In a March 1999 letter, the RO determined that the appellant 
did not have the required military service to be eligible for 
VA benefits.  The RO advised the appellant that basic 
eligibility to VA benefits may be established only upon 
verification of valid military service by the ARPERCEN.  The 
RO further advised the appellant that decisions concerning 
verification of military service are the responsibility of 
ARPERCEN and under the provisions of 38 C.F.R. § 3.203 are 
binding on VA which has no authority to change or amend the 
findings.

In a March 1999 letter to the RO, the appellant stated that 
his name was found in the records of the Adjutant General, 
General Headquarters, Armed Forces of the Philippines as well 
as with the Philippine Veterans Affairs Office.  He further 
stated that "ARPERCEN [did] not have a complete record of 
Filipino veterans."  Therefore, the appellant requested that 
verification with the Armed Forces of the Philippines or the 
Philippine Veterans Affairs Office be done prior to the 
denial of his claim.

In a July 1999 letter, the RO once again advised the 
appellant that entitlement to VA benefits is dependent upon a 
finding by the United States Department of the Army that an 
individual had valid military service in the Armed Forces of 
the United States.  The RO further notified the appellant 
that the Army had determined that he had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces" and that this certification was binding on the 
VA.  The RO provided the appellant with the identifying 
information on which the Army certification was based and 
indicated that, should such information be incorrect, the 
appellant should provide the correct information and another 
request to verify the appellant's military service would be 
submitted to the Army.  

In January 2000, the appellant submitted numerous documents 
from the Philippine Veterans Bank, Philippine Veterans 
Affairs Office, Philippine Veterans Board, Headquarters 
National Defense Forces, Philippine Veterans Administration, 
and the Department of National Defense.  However, these 
documents do not provide identifying information which was 
not previously of record.

In a March 2000 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO noted that the 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERCEN had repeatedly 
informed VA that, unless the claimant reported personal data 
such as a name, which is different from that which was 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
ARPERCEN indicated that a potential claimant's service was 
verified by the records associated with his name and that, if 
the name is a common one or if there are minor discrepancies 
in spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file.  The RO noted that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that which VA had provided to ARPERCEN.

Analysis

As discussed above, the Board is bound to accept service 
department findings in determining whether a claimant had 
valid military service.  See Venturella, 11 Vet. App. at 341; 
Cahall, 7 Vet. App. at 237.  VA does not have the authority 
to alter findings of the service department.  Duro, 2 Vet. 
App. at 532; See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In this case, the Department of the Army determined that the 
appellant had no service in the Army of the United States or 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.  In reaching this determination, the Department of 
the Army was provided with all of the pertinent information 
that was submitted by the appellant.  The appellant has not 
identified any information which was not considered by the 
Department of the Army or which demonstrates that its 
decision was erroneous in any way.  See Laruan, 11 Vet. App. 
at 82.  

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the appellant 
had no service in the Army of the United States or as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  See 38 C.F.R. § 3.203; see also Duro, 2 Vet. App. at 
532.  Thus, he is not considered a "veteran" for purposes 
of establishing eligibility to VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Additional Matter

In general, VA has a duty to notify a claimant of any 
information necessary to substantiate the claim and to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103 and § 5103A).  VA has notified the appellant 
of the evidence necessary to substantiate his claim and the 
record presents no reasonable possibility that any additional 
assistance would aid in substantiating his claim.  Therefore, 
the Board concludes that there is no further duty to assist 
the appellant in the development of his claim.


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

